DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed October 11, 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims
Claim Rejections - 35 USC § 103 –Obviousness (Revised Rejection)
Claims 1, 8-9 and 11 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Flemmig et al. (US 7,083,411) in view of Levin et al. (US 2003/0099602) as evidenced by Donnet et al. (US 2010/0297576). The rejection is maintained.
Flemmig et al. disclose tooth cleaning powders. The powders are fine-grained powders or powder mixtures that can be used to provide for spray cleaning of supragingival tooth surfaces (Abstract).  Powders and powder mixtures which can be used in accordance with the invention have a density, for example, of not more than 2.0 g/cm.sup.3 and/or have an average particle size of not more than 45 microns. Suitable 
Flemmig et al. differ from the instant claims insofar as they do not disclose the type of sugar used in the powder mixtures.
Levin et al. disclose a method for disrupting biofilm and for inhibiting biofilm formation in an aqueous environment that comprises contacting said environment with an effective amount of D -tagatose. The D -tagatose may also be administered in powder, crystalline or liquid form with or without other foodstuffs to disrupt dental plaque and to inhibit the formation of such plaque (paragraph 0015). Fifteen oral isolates, including both early colonizers (Streptococcus and Actinomyces) and late colonizers (Fusobacterium, Porphyromonas, Prevotella, Veillonella, Capnocytophaga, and Actinobacillus), were tested for their ability to coaggregate with each other, followed by testing for the reversal of coaggregation by the addition of D -tagatose. D -Tagatose, at a concentration of less than 750 mM, completely reversed the coaggregation of 17 (60%) of 28 strong coaggregating pairs (with a coaggregation score of 2 or higher) tested (paragraph 0018).
Sugars used in toothpaste may also be used in powder jet compositions as evidenced by Donnet et al. which discloses using xylitol in a powder jet compositions because of its anti-cariogenic and its suitability for cleaning tooth surfaces. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used D-tagatose as the sugar in the powder composition of Flemmig et al. .  

Response to Arguments
The Examiner submits that although the claims are amended to recite only tagatose, it is not clear what the numbers in the instant specification statistically mean. The instant specification discloses that a number was assigned to sodium hydrogen carbonate and the other compounds tested were assigned numbers based on sodium hydrogen carbonate. However it is not clear if the results are statistically different. In the case of erythritol and tagatose, they differ by 1-2. However it cannot be determined if these numbers are different or the same within error. Specifically, it is disclosed in the instant specification that 10 represents the abrasiveness but there is no scale disclosed that would indicate statistical significance of lower or higher numbers.  It is further noted that each powder has a different particle size. Therefore is not clear if the alleged results are dependent on the particle size or the actual material. Further the claims are not commensurate in scope. The claims recite less than 50 micrometers. Tagatose was used in as a mean grain size of 16 micrometers. Therefore the claims are not commensurate in scope with the data disclosed in the instant specification. In regard to Flemmig et al. only testing glycine, this is a preferred embodiment. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Therefore one would use sugars because they are strongly suggested by Flemmig. Further, certain sugars have oral health benefits. Therefore it would have been obvious to use these sugars to clean the teeth. 
It is suggested Applicant further clarify the data disclosed in the instant specification and amend the claims to recite a narrower particle size range. 




Conclusion

Claims 5-6 and 10 are withdrawn.
No claims allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071.  The examiner can normally be reached on Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEZAH ROBERTS/           Primary Examiner, Art Unit 1612